Citation Nr: 0417263	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a laceration of the left knee 
with skin graft.

2.  Entitlement to an effective date prior to September 30, 
1991, for the grant of service connection for degenerative 
disc disease of L4-L5 and L5-S1 with right lumbar 
radiculopathy.

3.  Entitlement to a combined rating in excess of 60 percent 
effective September 30, 1991.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to July 
1988.

In a July 1992 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for the residuals of a laceration to the left knee with skin 
graft, and assigned a non-compensable rating for the 
disorder.  The veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board of 
Veterans' Appeals (Board) in July 1997, at which time the 
Board decided issues no longer in appellate status and 
remanded the issue of the rating assigned for the residuals 
of the left knee laceration to the RO for additional 
development.  In a May 1999 rating decision the RO increased 
the rating for the residuals of the left knee laceration from 
zero to 10 percent.  Although the notice informing the 
veteran of that decision indicated that the assignment of the 
10 percent rating constituted a full grant of the benefit 
sought on appeal, the veteran is presumed to be seeking the 
maximum rating available for the left knee disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) ("on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded").  Although the veteran received a 10 percent 
rating under Diagnostic Code 7804, which is the maximum 
evaluation assignable under that code, Diagnostic Code 7805, 
under which his service-connected laceration of the left knee 
had previously been rated, could conceivably result in a 
higher evaluation.  

Furthermore, following the May 26, 1999 notice, the veteran 
filed a Notice of Disagreement received May 22, 2000.  In 
that letter, he stated, "I am sending you this Notice of 
Disagreement concerning the decision for full grant of 
benefits dated May 26, 1999."  In addition, the veteran has 
continued to assert that he is entitled to a rating in excess 
of 10 percent for the residuals of the left knee laceration.  
For these reasons the Board finds that the issue of the 
rating assigned for the residuals of the left knee laceration 
remains in controversy, and is currently before the Board.  
See Rivers v. Gober, 10 Vet. App. 469 (1997) (holding the 
Board must construe appellant's arguments liberally to 
determine whether an issue is raised on appeal); see also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must 
liberally construe all submissions). 

In the May 1999 rating decision the RO also granted service 
connection for degenerative disc disease of L4-L5 and L5-S1 
with right lumbar radiculopathy, and assigned a 40 percent 
rating for the disability, effective September 30, 1991.  
With the grant of service connection for the additional 
disability and assignment of the 40 percent rating, the RO 
increased the combined rating for the veteran's multiple 
service-connected disabilities from 30 to 60 percent 
effective September 30, 1991.  The veteran perfected an 
appeal of the effective date assigned for the grant of 
service connection for the low back disability, and the 
computation of his combined rating effective September 30, 
1991.

The Board notes that in a September 2000 rating decision the 
RO granted service connection for additional scars resulting 
from the trauma that the veteran experienced in service as 
the result of a motorcycle accident, with an effective date 
of February 4, 1999.  In a September 2001 statement, the 
veteran expressed disagreement with the effective date 
assigned for the grants of service connection for the 
additional scars.  The RO provided him a statement of the 
case on that issue in December 2002, but the veteran did not 
submit a substantive appeal following the issuance of the 
statement of the case.  For that reason the Board finds that 
the issue of the effective date assigned for the grants of 
service connection for the additional scars is not within the 
Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2003).

In an October 2002 rating decision the RO denied entitlement 
to service connection for scars on the right and left 
buttocks.  The veteran submitted a notice of disagreement 
with that decision in September 2003.  The RO did not provide 
the veteran a statement of the case on that issue, but 
informed him that service connection for scars on both 
buttocks could not be granted because service connection had 
already been established for the scars for which he had 
claimed service connection.  The RO explained that he had 
claimed entitlement to service connection for scars on the 
bilateral buttocks, whereas the RO had granted service 
connection for scars on the bilateral hips in September 2000.  
Because service connection has been established for the 
disabilities for which the veteran was seeking service 
connection, the Board finds that this issue is moot.  See 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (the Board does 
not have jurisdiction to review a case if no benefit would 
accrue to the claimant).

The issues of entitlement to a disability rating in excess of 
10 percent for the residuals of a laceration of the left knee 
with skin graft, and entitlement to an effective date prior 
to September 30, 1991, for the grant of service connection 
for degenerative disc disease of L4-L5 and L5-S1 with right 
lumbar radiculopathy, are addressed in the remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Effective September 30, 1991, the veteran's service-connected 
disabilities consisted of the following: degenerative disc 
disease of L4-L5 and L5-S1 with right lumbar radiculopathy, 
rated as 40 percent disabling; residuals of a laceration to 
the left knee with skin graft, rated at 10 percent; residuals 
of multiple pelvic fractures with impairment of the left hip, 
10 percent; residuals of multiple pelvic fractures with 
impairment of the right hip, 10 percent; residuals of a 
fracture of the right talar neck, 10 percent; residuals of 
bilateral pneumothoraces, zero percent; and traumatic 
spondylosis at C2, zero percent.


CONCLUSION OF LAW

Entitlement to a combined disability rating in excess of 
60 percent effective September 30, 1991, is not shown as a 
matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.26 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that because he had a combined rating of 
30 percent prior to the grant of service connection and 
assignment of the 40 percent rating for the low back 
disability, and assignment of a 10 percent rating for the 
residuals of the left knee laceration, his combined rating 
should be 80 percent, not 60 percent.

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)); 38 C.F.R. § 3.159 (2003).  As will be explained 
below, the Board finds that given the nature of the veteran's 
claim, the VCAA is not applicable to the claim.

The duty to notify and to assist provisions of the VCAA are 
generally applicable to all claims pending before VA on the 
date of enactment, November 9, 2000.  See VAOPGCPREC 7-03.  
The veteran's claim was pending at the RO when the VCAA was 
enacted.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held, however, that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
instant case the facts are not in dispute; resolution of the 
veteran's appeal is dependent on interpretation of the 
regulation pertaining to combined ratings for service-
connected disabilities.  The veteran could not submit any 
evidence that could potentially change the outcome of his 
appeal.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate his claim, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any assistance would aid 
him in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); see Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

Except as otherwise provided in the Rating Schedule, all 
disabilities are to be rated separately, and then combined by 
using the Combined Ratings Table.  After all disabilities are 
separately rated, combined by use of the Combined Ratings 
Table, and the bilateral factor applied, if appropriate, the 
resulting figure is rounded to the nearest degree divisible 
by 10.  That figure is the "combined rating" based on which 
compensation benefits are paid.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.26 (2003).

To use the Combined Ratings Table, the disabilities will 
first be arranged in the exact order of their severity, 
beginning with the greatest disability and then combined.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  If there are more than two disabilities, 
the disabilities will also be arranged in the exact order of 
their severity and the combined value for the first two will 
be found as previously described for two disabilities.  The 
combined value, exactly as found in the table, will be 
combined with the degree of the third disability (in order of 
severity).  The combined value for the three disabilities 
will be found in the space where the column and row 
intersect, and if there are only three disabilities will be 
converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  The same procedure will be employed when 
there are four or more disabilities.  38 C.F.R. § 4.25 
(2003).

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26 (2003).

Combined Ratings Table (abbreviated)

[10 combined with 10 is 19] 

10 	20 	30 	40 	50 	60 	70 	80 	90 
19 		27 	35 	43 	51 	60 	68 	76 	84 	92 
20 		28 	36 	44 	52 	60 	68 	76 	84 	92 
21 		29 	37 	45 	53 	61 	68 	76 	84 	92 
22 		30 	38 	45 	53 	61 	69 	77 	84 	92 
23 		31 	38 	46 	54 	62 	69 	77 	85 	92 
24 		32 	39 	47 	54 	62 	70 	77 	85 	92 
25 		33 	40 	48 	55 	63 	70 	78 	85 	93 
26 		33 	41 	48 	56 	63 	70 	78 	85 	93 
27 		34 	42 	49 	56 	64 	71 	78 	85 	93 
28 		35 	42 	50 	57 	64 	71 	78 	86 	93 
29 		36 	43 	50 	57 	65 	72 	79 	86 	93 
30 		37 	44 	51 	58 	65 	72 	79 	86 	93 
31 		38 	45 	52 	59 	66 	72 	79 	86 	93 
32 		39 	46 	52 	59 	66 	73 	80 	86 	93 
33 		40 	46 	53 	60 	67 	73 	80 	87 	93 
34 		41 	47 	54 	60 	67 	74 	80 	87 	93 
35 		42 	48 	55 	61 	68 	74 	81 	87 	94 
36 		42 	49 	55 	62 	68 	74 	81 	87 	94 
37 		43 	50 	56 	62 	69 	75 	81 	87 	94 
38 		44 	50 	57 	63 	69 	75 	81 	88 	94 
39 		45 	51 	57 	63 	70 	76 	82 	88 	94 
40 		46 	52 	58 	64 	70 	76 	82 	88 	94 
41 		47 	53 	59 	65 	71 	76 	82 	88 	94 
42 		48 	54 	59 	65 	71 	77 	83 	88 	94 
43 		49 	54 	60 	66 	72 	77 	83 	89 	94 
44 		50 	55 	61 	66 	72 	78 	83 	89 	94 
45 		51 	56 	62 	67 	73 	78 	84 	89 	95 
46 		51 	57 	62 	68 	73 	78 	84 	89 	95 
47 		52 	58 	63 	68 	74 	79 	84 	89 	95 
48 		53 	58 	64 	69 	74 	79 	84 	90 	95 
49 		54 	59 	64 	69 	75 	80 	85 	90 	95 
50 		55 	60 	65 	70 	75 	80 	85 	90 	95 
51 		56 	61 	66 	71 	76 	80 	85 	90 	95 
52 		57 	62 	66 	71 	76 	81 	86 	90 	95 
53 		58 	62 	67 	72 	77 	81 	86 	91 	95 
54 		59 	63 	68 	72 	77 	82 	86 	91 	95 
55 		60 	64 	69 	73 	78 	82 	87 	91 	96 
56 		60 	65 	69 	74 	78 	82 	87 	91 	96 
57 		61 	66 	70 	74 	79 	83 	87 	91 	96 
58 		62 	66 	71 	75 	79 	83 	87 	92 	96 
59 		63 	67 	71 	75 	80 	84 	88 	92 	96 
60 		64 	68 	72 	76 	80 	84 	88 	92 	96 

Prior to the May 1999 rating decision here on appeal, the 
veteran's service-connected disabilities, for which 
compensable ratings had been assigned, consisted of the 
following:  the residuals of multiple pelvic fractures with 
impairment of the right hip, rated at 10 percent; the 
residuals of multiple pelvic fractures with impairment of the 
left hip, rated at 10 percent; and the residuals of a 
fracture of the right talar neck, also rated at 10 percent.  
By applying those individual ratings to the Combined Ratings 
Table, and adding a bilateral factor of 1.9 percent, the 
resulting combined rating was 29 percent, which was rounded 
to 30 percent.  The effective date was September 30, 1991.

With the grant of service connection for the low back 
disability and assignment of the 40 percent rating in the May 
1999 rating decision, that disability became the highest 
rated disability.  In addition, the RO increased the rating 
for the left knee laceration from zero to 10 percent, 
resulting in one disability rated at 40 percent and four 
disabilities each rated at 10 percent.  By applying those 
percentages to the Combined Ratings Table, the RO applied a 
bilateral factor of 1.9 percent for the bilateral hip 
disabilities, and combined the disabilities, bringing the 
total percentage to 62 percent (the appropriate numbers are 
highlighted in the above chart).   That percentage was 
rounded to the nearest multiple of 10, resulting in a 
combined rating of 60 percent.  

In a June 2000 rating decision, the RO corrected the prior 
bilateral factor computations, to include the residuals of 
the fractured right talar neck and residuals of the left knee 
laceration along with the evaluations for the bilateral hip 
disabilities, for a bilateral factor of 3.4 percent.  
However, the resulting total percentage remained 62 percent, 
rounding to a combined evaluation of 60 percent. 

As shown above, the veteran's combined rating was properly 
determined to be 60 percent effective September 30, 1991.  
His combined rating was subsequently increased to 80 percent 
effective February 4, 1999, with the grant of service 
connection and assigned ratings for additional disabilities.  
The disabilities for which service connection was 
subsequently established cannot, however, be considered in 
determining the combined rating effective September 30, 1991.  
Based on the assigned ratings then in effect, the Board finds 
that entitlement to a combined rating in excess of 60 percent 
effective September 30, 1991, is not shown as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of entitlement 
under the law).


ORDER

The appeal to establish entitlement to a combined rating in 
excess of 60 percent effective September 30, 1991, is denied.


REMAND

As shown above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  The VCAA is generally applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and still pending before VA on that date.  
See VAOPGCPREC 7-03.  The veteran's appeal of the rating 
assigned for the residuals of the left knee laceration and 
his appeal of the effective date assigned for the grant of 
service connection for the low back disorder were pending at 
the RO on enactment of the VCAA.  The VCAA is, therefore, 
applicable to those claims.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  The RO has not provided any 
notice to the veteran informing him of the evidence required 
to substantiate his claims, or the relative responsibilities 
of the veteran and VA in developing that evidence.  The Board 
finds, therefore, that remand of these issues is required.

The Board notes that VA's General Counsel has held that, if 
the veteran has been provided a VCAA notice in conjunction 
with a claim for service connection, and subsequently submits 
a notice of disagreement with the effective date assigned 
when service connection is granted, he is not entitled to 
receive a VCAA notice pertaining to the issue raised in the 
notice of disagreement.  See VAOPGCPREC 
8-03.  In the instant appeal, however, the veteran was not 
provided a VCAA notice in conjunction with his claim for 
service connection for a low back disability, in that that 
claim was filed prior to enactment of the VCAA.  The 
exception to the requirement that he be provided a VCAA 
notice for issues raised in a notice of disagreement does 
not, therefore, apply to his appeal.

With respect to the claim for an evaluation in excess of 10 
percent for the residuals of a laceration of the left knee 
with skin graft, the Board notes that the diagnostic criteria 
for rating disabilities of the skin were revised, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  
Consideration under the new criteria, as well as the old, is 
therefore necessary in accordance with statutory provisions 
regarding the effective dates for applying liberalizing law 
pursuant to 38 U.S.C.A. § 5110(g).  

In that regard, the Board notes that the veteran has not been 
provided a VA medical examination since July 2001.  In order 
to ensure that the information on which his left knee 
laceration will be evaluated is current and contains 
sufficient information to evaluate the disability under the 
new rating criteria, he should be provided an additional 
examination.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should provide the veteran a 
VA medical examination in order to 
document the nature and severity of the 
residuals of the laceration to the left 
knee with skin graft.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should document the extent 
and severity of any residual left knee 
scar, including the size, location, and 
any abnormal skin growth.  The examiner 
should also provide an opinion on whether 
the scar is superficial (not associated 
with underlying soft tissue damage) or a 
deep scar (associated with underlying 
soft tissue damage).  The examiner should 
provide a measurement of the total area 
in inches covered by the scar, and state 
whether the scar is unstable and/or 
painful.  In examining the knee the 
examiner should document any limitation 
of motion, including any specific 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees, as well as any 
functional loss pertaining to the left 
knee, that is due to the laceration 
injury.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



